        Case 1:19-cv-00235-VEC Document 46 Filed 03/22/19 Page 1 of 6


                                                USDC SDNY
                                                DOCUMENT
UNITED STATES DISTRICT COURT                    ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                   DOC #:
                                                DATE FILED: 3/22/2019

                                           x
PLUMBERS & STEAMFITTERS LOCAL              : Civil Action No. 1:19-cv-00235-VEC
773 PENSION FUND, Individually and on      :
Behalf of All Others Similarly Situated,   : CLASS ACTION
                                           :
                           Plaintiff,      :
                                           :
      vs.                                  :
                                           :
DANSKE BANK A/S, THOMAS F.                 :
BORGEN, HENRIK RAMLAU-HANSEN,              :
JACOB AARUP-ANDERSEN and OLE               :
ANDERSEN,                                  :
                                           :
                           Defendants.
                                           :
                                           x

 STIPULATION AND ORDER: (1) APPOINTING BOSTON RETIREMENT SYSTEM AND
       TEAMSTERS LOCAL 237 ADDITIONAL SECURITY BENEFIT FUND AND
SUPPLEMENTAL FUND FOR HOUSING AUTHORITY EMPLOYEES AND PLUMBERS &
    STEAMFITTERS LOCAL 773 PENSION FUND AS CO-LEAD PLAINTIFFS; AND
   (2) APPROVING OF SELECTION OF LABATON SUCHAROW LLP AND ROBBINS
            GELLER RUDMAN & DOWD LLP AS CO-LEAD COUNSEL
          Case 1:19-cv-00235-VEC Document 46 Filed 03/22/19 Page 2 of 6




        WHEREAS, on January 9, 2019, plaintiff Plumbers & Steamfitters Local 773 Pension Fund

commenced this action by filing a complaint against defendants Danske Bank A/S (“Danske Bank”),

Thomas F. Borgen, Henrik Ramlau-Hansen, Jacob Aarup-Andersen and Ole Andersen (collectively,

“Defendants”), alleging violations of the federal securities laws;

        WHEREAS, on March 11, 2019, Boston Retirement System (“Boston”) moved this Court for

appointment as Lead Plaintiff, claiming losses of $430,469.09 on its transactions in Danske Bank

ADRs;

        WHEREAS, on March 11, 2019, Teamsters Local 237 Additional Security Benefit Fund and

Supplemental Fund for Housing Authority Employees and Plumbers & Steamfitters Local 773

Pension Fund (collectively, the “New York Labor Funds”) moved this Court for appointment as

Lead Plaintiff, claiming losses of $45,800 in connection with their transactions in Danske Bank

ADRs;

        WHEREAS, Boston and the New York Labor Funds have provided signed, sworn

certifications in support of their motions for appointment as Lead Plaintiff setting forth, inter alia,

their transactions in Danske Bank ADRs during the class period;

        WHEREAS, the Private Securities Litigation Reform Act of 1995 (“PSLRA”), 15 U.S.C. §

78u-4(a)(3)(B)(iii), provides, inter alia, that the most adequate plaintiff to serve as Lead Plaintiff is,

in the determination of the Court, the “person or group of persons” that has the largest financial

interest in the relief sought by the class and otherwise satisfies the relevant requirements of Rule 23

of the Federal Rules of Civil Procedure;

        WHEREAS, 15 U.S.C. § 78u-4(a)(3)(B)(iv) provides that, subject to the approval of the

Court, the most adequate plaintiff will select and retain counsel to represent the Class, and Boston

has selected and retained the law firm of Labaton Sucharow LLP (“Labaton”), and the New York


                                              Page 1 of 6
             Case 1:19-cv-00235-VEC Document 46 Filed 03/22/19 Page 3 of 6




Labor Funds have selected and retained the law firm of Robbins Geller Rudman & Dowd LLP

(“Robbins Geller”), to pursue this litigation on behalf of the Class if they are appointed Lead

Plaintiff;

        WHEREAS, on March 12, 2019, the Court issued an order stating that “it appears to the

Court that Boston Retirement System is presumptively the most adequate plaintiff,” and providing

that submissions seeking to rebut the presumption that Boston is the most adequate plaintiff are due

no later than March 20, 2019, and any reply in further support of Boston’s motion to be appointed

Lead Plaintiff is due on March 25, 2019;

        WHEREAS, after reviewing each other’s submissions to the Court, and given that Robbins

Geller commenced the action against Defendants on behalf of plaintiff Plumbers & Steamfitters

Local 773 Pension Fund after an extensive investigation of Defendants’ misconduct, Boston and the

New York Labor Funds believe it is in the best interests of the class for Boston and the New York

Labor Funds to serve as Co-Lead Plaintiffs and for their selection of counsel, the law firms of

Labaton and Robbins Geller, to serve as Co-Lead Counsel, and have stipulated and agreed to being

so appointed, see Dkt. 45;

        WHEREAS, Labaton and Robbins Geller have considerable experience previously serving as

co-lead counsel in securities class actions with one another and understand the importance of not

performing duplicative work and undertake to use their best efforts to not duplicate work in this

action (see In re Massey Energy Co. Securities Litigation, No. 10-cv-689 (S.D. W. Va.) (Robbins

Geller and Labaton secured $265 million recovery for investors); In re Goldman Sachs Group, Inc.

Securities Litigation, No. 1:10-cv-03461 (S.D.N.Y.) (Robbins Geller and Labaton currently serving

as co-lead counsel for lead plaintiffs)); and




                                                Page 2 of 6
            Case 1:19-cv-00235-VEC Document 46 Filed 03/22/19 Page 4 of 6




       WHEREAS, courts have endorsed stipulations among competing lead plaintiff movants as

promoting the statutory purposes of the PSLRA, and have permitted “independent lead plaintiff

movants [to] join together to help ensure that ‘adequate resources and experience are available to the

prospective class in the prosecution of th[e] action’ and because ‘[e]mploying a co-lead plaintiff

structure . . . will also provide the proposed class with the substantial benefits of joint decision-

making.” In re Rockwell Medical, Inc. Sec. Litig., No. 1:16-cv-01691-RJS Stipulation and Order

Appointing Lead Plaintiff and Approving Co-Lead Counsel, at 2-3 (S.D.N.Y. May 20, 2016) (ECF

No. 18) (citing Pirelli Armstrong Tire Corp. Retiree Med. Benefits Tr. v. LaBranche & Co., 229

F.R.D. 395 (S.D.N.Y. 2004)); see also In re Ability, Inc. Sec. Litig., No. 1:16-cv-03893-VM

(S.D.N.Y. Aug. 12, 2016) (ECF No. 19), Urban v. GW Pharmaceuticals PLC, et al., No. 1:16-cv-

00472-RWS (S.D.N.Y. Apr. 4, 2016) (ECF No. 20) (same); Yuan v. Facebook, Inc. et al., No. 5:18-

cv-01725-EJD, Stipulation and Order Consolidating Cases and Appointing Lead Plaintiff and Lead

Counsel, at 2-3 (N.D. Cal. Aug. 3, 2018) (ECF No. 56) (approving stipulation of lead plaintiff

movants where movants “concluded that a protracted dispute concerning lead plaintiff appointment .

. .[was] not in the best interests of the class and that jointly prosecuting [the] litigation would be

appropriate and assist with the speedy commencement of [the] litigation”).

       IT IS HEREBY ORDERED THAT:

       1.       Boston and the New York Labor Funds are appointed Co-Lead Plaintiffs in the

above-captioned action and any subsequently filed or transferred actions that are consolidated with

the action, pursuant to 15 U.S.C. §78u-4(a)(3)(B).

       2.       Co-Lead Plaintiffs’ selections of Labaton and Robbins Geller as Co-Lead Counsel are

approved. See id. § 78u-4(a)(3)(B)(v).




                                             Page 3 of 6
            Case 1:19-cv-00235-VEC Document 46 Filed 03/22/19 Page 5 of 6




       3.       Co-Lead Counsel must endeavor to avoid duplicative work in litigating this case.

They are warned that the Court will be mindful of their clients’ election to select co-lead counsel if

and when this Court is asked to approve a class-wide settlement that provides for attorneys’ fees,

costs, and expenses.

       4.       No later than April 26, 2019, Co-Lead Plaintiffs must file an Amended Complaint

with a caption amended to reflect their selection as Co-Lead Plaintiffs.

       5.       Defendants must Answer or otherwise respond to the Amended Complaint no later

than May 31, 2019.

       6.       If Defendants move to dismiss the Amended Complaint, Co-Lead Plaintiffs must file

either a Second Amended Complaint or an opposition to the motion to dismiss, see Fed. R. Civ. P.

15(a)(1)(B); Individual Practices in Civil Cases § 4(E)(i), no later than June 28, 2019. If Co-Lead

Plaintiffs oppose the motion to dismiss, Defendants must file any reply in support of their motion no

later than July 16, 2019. All discovery will be stayed pending resolution of any motion to dismiss.

       7.       If Defendants answer the Amended Complaint, counsel for all parties must appear

before the undersigned for an Initial Pretrial Conference (“IPTC”), see Fed. R. Civ. P. 16, on June

14, 2019 at 10:00 a.m. in Courtroom 443 of the Thurgood Marshall Courthouse, 40 Foley Square,

New York, New York, 10007. No later than June 6, 2019, the parties must submit a joint letter of

no more than five pages addressing the following in separate paragraphs:

       (1) a brief description of the case, including the factual and legal bases for the claim(s) and

       defense(s);

       (2) any contemplated motions; and

       (3) the prospect for settlement.




                                             Page 4 of 6
            Case 1:19-cv-00235-VEC Document 46 Filed 03/22/19 Page 6 of 6




The parties must also append to their joint letter a jointly proposed Civil Case Management Plan and

Scheduling Order. The undersigned’s Individual Practices in Civil Cases and a template Civil Case

Management Plan may be found on the Court’s website: http://nysd.uscourts.gov/judge/Caproni.

       8.       The Clerk of Court is respectfully directed to terminate the open motions at Dkts. 30,

35, and 45.



SO ORDERED.
                                                           ________________________
Date: March 22, 2019                                          VALERIE CAPRONI
      New York, New York                                    United States District Judge




                                             Page 5 of 6
